90 N.Y.2d 843 (1997)
Dean Youngs, Also Known as and Doing Business as Eloise Snow Holding Company, Appellant,
v.
Arthur Bradley et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 21, 1997
Decided June 17, 1997.
Motion by respondent County of Broome to dismiss appellant's appeal granted and appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that as to that respondent no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion by respondents Bradley and Maslar to dismiss appellant's appeal granted and appeal dismissed, with $400 costs and $100 costs of motion, as against respondent Maslar upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601), and as against respondent Bradley upon the ground that the order appealed from does not finally determine the consolidated action and proceeding as to him within the meaning of the Constitution.